Allowability Notice 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-9, 11, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the previously cited prior arts either singularly or in combination teach the feature of “decoding a binary coded tile identifier carrying an identification of a tile in a network abstraction layer (NAL) unit header comprising fixed length codewords; determining, based on decoding the binary coded tile identifier in the NAL unit header, that the tile identifier is included in a list of tiles to be decoded; and reconstructing the tile based on determining that the tile identifier is included in the list of tiles to be decoded, wherein the NAL unit header includes only a nal_unit_type syntax element that indicates a type of data that a NAL unit carries, a nuh_tile_id syntax element that indicates the tile identifier, and a nuh_temporal_id_plus1 syntax element that indicates a temporal layer of a coded picture to which the NAL unit belongs,” as recited in claim 1 and similarly recited in claims 11 and 20.
Dependent claims 5-9 and 15-19 are allowed based on their dependency from allowed claims 1 and 11. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488